[J-100-2014] [MO: Baer, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


CHARLES H. CHAMBERLAIN,                      :   No. 76 MAP 2014
                                             :
                      Appellee               :   Appeal from the Order of the
                                             :   Commonwealth Court dated January 3,
               v.                            :   2014 at No. 604 CD 2013 Reversing the
                                             :   decision of the Unemployment
                                             :   Compensation Board of Review dated
UNEMPLOYMENT COMPENSATION                    :   March 13, 2013 at Appeal No.
BOARD OF REVIEW,                             :   B-EUC-12-09-F-B648-A, Decision No.
                                             :   B-549177
                      Appellant              :
                                             :   ARGUED: November 18, 2014


                                  DISSENTING OPINION


MR. JUSTICE STEVENS                                      DECIDED: April 27, 2015

       I respectfully dissent from the Majority’s decision to affirm the Commonwealth

Court decision that a criminal sentenced to house arrest is not “incarcerated” under

Section 402.6 of the Unemployment Compensation Law (UC Law). For the reasons

discussed infra, I would reverse the Commonwealth Court.

       Rather, I would hold that criminals sentenced to house arrest after a conviction

are “incarcerated” for purposes of Section 402.6 of the UC Law and thus are ineligible

for unemployment compensation during the time of such house arrest.

       Surely the Pennsylvania legislature did not intend a policy to provide

unemployment benefits at the expense of Pennsylvania taxpayers to someone who is

serving time, albeit on house arrest, for a crime.
      The majority relies heavily on Commonwealth v. Kriston, 588 A.2d 898 (Pa.

1991) where appellant was sentenced to thirty days’ to twenty-three months’

imprisonment after pleading guilty to his second DUI offense. After serving ten days of

the sentence in a prison facility, appellant was transferred by the prison warden into an

electronic home monitoring program without the knowledge or consent of the trial court.

Appellant spent twenty-six days in the home monitoring program and subsequently filed

a petition seeking parole, which the trial court denied on the basis that appellant had

served only ten days of the mandatory thirty day minimum sentence in prison. This

Court was tasked, therefore, with determining whether a defendant’s time spent on

house arrest could be credited towards his mandatory minimum sentence for driving

under the influence (DUI).

      As the majority indicates, this Court found “it would grossly distort the language

used by the Legislature if we were to conclude that the term ‘imprisonment’ means

merely ‘staying at home.’”    Kriston, 588 A.2d at 899.     As this Court explained in

Commonwealth v. Wegley, 829 A.2d 1148 (Pa. 2003), Kriston stood for the proposition

that “the comforts and amenities of the home are too far removed from the experience

of institutional confinement to satisfy the Legislature’s determination that certain

offenses should carry serious punitive consequences.” Wegley, 829 A.2d at 1151.

      In Wegley, while appellant was serving a term of home confinement, he removed

his electronic monitoring device and fled from his residence and was subsequently

charged with escape pursuant to Section 5121(a) of the Crimes Code, which provides,

in part, “A person commits an offense if he unlawfully removes himself from official

detentionF” 18 Pa.C.S. § 5121(a). Appellant asserted that his home confinement did
not amount to “official detention” for purposes of the criminal offense of escape. While

acknowledging this Court’s holding in Kriston as well as the stark differences between

home confinement and confinement in a prison setting, this Court nevertheless found

that a sentence of home confinement following a conviction constituted “official

detention” for purposes of the escape statute. This Court explained that Kriston “dealt

with the question of whether various different settings were sufficiently prison-like to

entitle an individual who spent time in them to credit under the Sentencing Code against

a mandatory sentence of incarceration,” but did not address the separate question of

whether, “in spite of the amenities and nonrehabilitative temptations present in the

home, an offender F who is restricted to his home F is subject to detention.” Wegley,
829 A.2d at 1151-1152 (internal citations omitted). This Court ultimately found “[S]ince

[Appellant] was detained within the confines of his home as part of his sentence of

punishment for forgery, and remained within the state’s custody, he was subject to

detention.” Id. at 1152.

       As Wegley makes clear, Kriston was decided on the premise that an individual

sentenced to home confinement should not be permitted to take advantage of the more

lenient sentence of home confinement when a DUI sentencing provision clearly called

for more punitive consequences.

       The mere fact that a criminal on house arrest may be liberally permitted to leave

home to attend work, as was the case instantly, does not obviate the fact that the

individual is serving a sentence following a conviction.
       In this case the criminal is enjoying all the amenities of a house arrest as

opposed to stark imprisonment in a state institution. He should not be rewarded with

unemployment compensation during that time period.